Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 1 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 2 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 3 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 4 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 5 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 6 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 7 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 8 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document     Page 9 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 10 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 11 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 12 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 13 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 14 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 15 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 16 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 17 of 18
Case 1:20-bk-10213-MT   Doc 11 Filed 02/06/20 Entered 02/06/20 15:39:43   Desc
                        Main Document    Page 18 of 18
